Exhibit 10.5

GUARANTEE

January 10, 2013

JPMorgan Chase Bank, National Association, as Agent

270 Park Avenue, 44th Floor

New York, New York 10017

 

  Re: Vitamin Shoppe Mariner, Inc.

Ladies and Gentlemen:

Vitamin Shoppe Industries, Inc., a New York corporation (“Vitamin Shoppe”), VS
Direct Inc., a Delaware corporation (“VS Direct” and together with Vitamin
Shoppe, the “Existing Borrowers”), certain of its affiliates, JPMorgan Chase
Bank, National Association, a national banking association, in its capacity as
agent (in such capacity, “Agent”) for Secured Parties (as hereinafter defined),
and the entities from time to time party to the Loan Agreement (as hereinafter
defined) as lenders (each a “Lender” and collectively, “Lenders”) have entered
into financing arrangements pursuant to which Agent and Lenders may make loans
and advances and provide other financial accommodations to Vitamin Shoppe, VS
Direct and such affiliates as set forth in that certain Amended and Restated
Loan and Security Agreement, dated as of January 20, 2011, by and among Vitamin
Shoppe and VS Direct, as borrowers, Agent and Lenders (as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”) and other agreements, documents and instruments
referred to therein or at any time executed and/or delivered in connection
therewith or related thereto. In connection with the Loan Agreement, Vitamin
Shoppe, VS Direct and Vitamin Shoppe, Inc., a Delaware corporation formerly
known as VS Holdings, Inc. (“Parent” and collectively with the Existing
Borrowers and VS Mariner (as defined below), each individually a “Guarantor” and
collectively, “Guarantors”; provided that VS Mariner shall only be deemed a
Guarantor with respect to the Guaranteed Obligations (as defined below) of the
Existing Borrowers and the Existing Borrowers and Parent shall only be deemed a
Guarantor with respect to the Guaranteed Obligations of VS Mariner), have
executed and delivered to Agent (a) that certain Guarantee dated September 25,
2009 (the “Vitamin Shoppe Guarantee”), pursuant to which Parent and VS Direct,
as guarantors, guaranteed the obligations of Vitamin Shoppe, as a borrower and
(b) that certain Guarantee dated September 25, 2009 (the “VS Direct Guarantee”),
pursuant to which Parent and Vitamin Shoppe, as guarantors, guaranteed the
obligations of VS Direct, as a borrower.

Vitamin Shoppe has formed a new subsidiary, Vitamin Shoppe Mariner, Inc., a
Delaware corporation (“VS Mariner” and together with the Existing Borrowers,
each individually and collectively referred to herein as “Borrower”), and the
Loan Agreement requires that VS Mariner become a party to the Loan Agreement as
a “Borrower” and on the date hereof, Borrower has entered into that certain
Joinder Agreement pursuant to which VS Mariner will deemed to be a “Borrower”
for all purposes of the Loan Agreement and shall have all of the obligations of
a “Borrower” thereunder. Due to the close business and financial relationships
between Borrower and Guarantors, in consideration of the benefits which will
accrue to each Guarantor and as an inducement for and in consideration of Agent
and Lenders making loans and advances and providing other financial
accommodations to Borrower pursuant to the Loan Agreement and the other
Financing Agreements, each Guarantor has agreed to deliver this Guarantee (this
“Guarantee”) to guarantee the payment and performance of the Guaranteed
Obligations (as hereinafter defined) on the terms set forth herein.

 

1



--------------------------------------------------------------------------------

In consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each Guarantor
hereby jointly and severally agrees in favor of Agent, Lenders and the other
Secured Parties (as defined in the Loan Agreement) as follows:

1. Guarantee.

(a) Each Guarantor absolutely, unconditionally and irrevocably, jointly and
severally with each other and any subsequent guarantors of the Guaranteed
Obligations (as hereinafter defined), guarantees and agrees to be liable for the
full payment and performance when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of the following
(all of which are collectively referred to herein as the “Guaranteed
Obligations”): (i) all of the Obligations (as defined in the Loan Agreement) and
(ii) all costs and expenses (including, without limitation, reasonable
attorneys’ fees and legal expenses) incurred by Agent or any Secured Party in
connection with the preparation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Guaranteed Obligations
or the rights of Agent or any Secured Party under this Guarantee, whether such
expenses are incurred before, during or after the initial or any renewal term of
the Loan Agreement and the other Financing Agreements or after the commencement
of any case with respect to Borrower or any Guarantor under the United States
Bankruptcy Code or any similar statute; provided, however, that each Guarantor
shall only be liable under this Guarantee for the maximum amount of such
liability that can be hereby incurred without rendering this Guarantee, as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount (such highest
amount determined hereunder being the relevant Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Guarantor is intended
solely to preserve the rights of the Lenders to the maximum extent not subject
to avoidance under applicable law, and no Guarantor nor any other person or
entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Guarantee or affecting the rights and remedies of the Lenders hereunder,
provided that, nothing in this sentence shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.

(b) This Guarantee is a guarantee of payment and not of collection. Each
Guarantor agrees that neither Agent nor any Secured Party need attempt to
collect any Guaranteed Obligations from Borrower, any one Guarantor or any other
Obligor (each an “Obligated Party”) or to realize upon any Collateral, but may
require any one Guarantor to make immediate payment of all of the Guaranteed
Obligations to Agent, for the benefit of the Lenders and the other Secured
Parties, when due, whether by maturity, acceleration or otherwise, or at any
time thereafter. Agent and Lenders may apply any amounts received in respect of
the Guaranteed Obligations to any of the Guaranteed Obligations, in whole or in
part (including reasonable attorneys’ fees and legal expenses incurred by Agent
or any Secured Party with respect thereto or otherwise chargeable to Borrower or
any Obligor) and in such order as Agent may elect.

 

2



--------------------------------------------------------------------------------

(c) Payment by Guarantors shall be made in U.S. dollars to Agent at the office
of Agent from time to time on demand as Guaranteed Obligations become due.
Guarantors shall make all payments to Agent on the Guaranteed Obligations:
(i) free and clear of, and without deduction or withholding for or on account of
any setoff, counterclaim, defense, duties, taxes, levies, imposts, fees,
deductions, withholding, restrictions or conditions of any kind;
(ii) notwithstanding any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; and (iii) notwithstanding any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party, or their assets or any resulting release or discharge of any obligation
of any Obligated Party. One or more successive or concurrent actions may be
brought hereon against any Guarantor either in the same action in which Borrower
or any Obligor is sued or in separate actions. In the event any claim or action,
or action on any judgment, based on this Guarantee is brought against any
Guarantor, such Guarantor agrees not to deduct, set-off, or seek any
counterclaim for or recoup any amounts which are or may be owed by Agent or any
Secured Party to such Guarantor.

2. Waivers and Consents.

(a) Notice of acceptance of this Guarantee, the making of loans and advances and
providing other financial accommodations to Borrower and presentment, demand,
protest, notice of protest, notice of nonpayment or default and all other
notices to which Borrower or any Guarantor are entitled is hereby waived by each
Guarantor. Each Guarantor also waives notice of and hereby consents to (i) any
amendment, modification, supplement, waiver, extension, renewal, or restatement
of the Loan Agreement and any of the other Financing Agreements, including,
without limitation, extensions of time of payment of or increase or decrease in
the amount of any of the Guaranteed Obligations, the interest rate, fees, other
charges, or any Collateral, and the guarantee made herein shall apply to the
Loan Agreement and the other Financing Agreements and the Guaranteed Obligations
as so amended, modified, supplemented, renewed, restated or extended, increased
or decreased, (ii) the taking, exchange, surrender and releasing of Collateral
or guaranties now or at any time held by or available to Agent or any Secured
Party for the obligations of Borrower, any other Guarantor or any other party at
any time liable on or in respect of the Guaranteed Obligations or who is the
owner of any property which is security for the Guaranteed Obligations
(individually, an “Obligor” and collectively, the “Obligors”), including without
limitation the surrender or release by Agent of any one Guarantor hereunder,
(iii) the exercise of, or refraining from the exercise of any rights against
Borrower or any Obligor or any Collateral, (iv) the settlement, compromise or
release of, or the waiver of any default with respect to, any of the Guaranteed
Obligations and (v) any financing by Agent and/or any Lender of Borrower under
Section 364 of the United States Bankruptcy Code or consent by Agent or any
Lender to the use of cash collateral under Section 363 of the United States
Bankruptcy Code. Each Guarantor agrees that the amount of the Guaranteed
Obligations shall not be diminished and the liability of Guarantors hereunder
shall not be otherwise impaired or affected-by any of the foregoing.

 

3



--------------------------------------------------------------------------------

(b) No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations shall affect, impair or be a defense to this Guarantee,
nor shall any other circumstance which might otherwise constitute a defense
available to or legal or equitable discharge of Borrower in respect of any of
the Guaranteed Obligations, or any Guarantor in respect of this Guarantee,
affect, impair or be a defense to this Guarantee. Without limitation of the
foregoing, the liability of Guarantors hereunder shall not be discharged or
impaired in any respect by reason of any failure by Agent to perfect or continue
perfection of any lien or security interest in any Collateral or any delay by
Agent in perfecting any such lien or security interest. As to interest, fees and
expenses, whether arising before or after the commencement of any case with
respect to Borrower under the United States Bankruptcy Code or any similar
statute, each Guarantor shall be liable therefor, even if Borrower’s liability
for such amounts does not, or ceases to, exist by operation of law. Each
Guarantor acknowledges that neither Agent nor any Secured Party has made any
representations to any Guarantor with respect to Borrower, any Obligor or
otherwise in connection with the execution and delivery by Guarantors of this
Guarantee and such Guarantor is not in any respect relying upon Agent or any
Secured Party or any statements by Agent or any Secured Party in connection with
this Guarantee.

(c) Unless and until the payment and satisfaction in full of all of the
Guaranteed Obligations in immediately available funds and the termination of the
financing arrangements of Agent and Lenders with Borrower, to the fullest extent
permitted by law, each Guarantor hereby irrevocably and unconditionally waives
and relinquishes all statutory, contractual, common law, equitable and all other
claims against Borrower, any Collateral for the Guaranteed Obligations or other
assets of Borrower or any Obligor, for subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect to sums paid
or payable to Agent or any Lender by any Guarantor hereunder and such Guarantor
hereby further irrevocably and unconditionally waives and relinquishes any and
all other benefits which any Guarantor might otherwise directly or indirectly
receive or be entitled to receive by reason of any amounts paid by or collected
or due from Guarantors, Borrower or any Obligor upon the Guaranteed Obligations
or realized from their property. The foregoing waiver of rights is made in favor
of Agent and the Lenders only and shall not be deemed a waiver of such rights
for the benefit of any other creditors of Borrower or any Obligor.

(d) Each Guarantor hereby irrevocably and unconditionally waives and
relinquishes any right to revoke this Guarantee that such Guarantor may now have
or hereafter acquire.

 

4



--------------------------------------------------------------------------------

(e) Without limiting the generality of any other waiver or other provision set
forth in this Guarantee, each Guarantor hereby irrevocably and unconditionally
waives all rights and defenses arising out of an election of remedies by Agent,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for a Guaranteed Obligation, has terminated such Guarantor’s
rights of subrogation and reimbursement against Borrower.

(f) Without limiting the generality of any other waiver or other provision set
forth in this Guarantee, each Guarantor hereby irrevocably and unconditionally
waives and relinquishes, to the maximum extent such waiver or relinquishment is
permitted by applicable law, all rights to interpose any claims, deductions,
setoffs or counterclaims of any nature (other than compulsory counterclaims) in
any action or proceeding with respect to this Guarantee, such Guarantor’s
obligations hereunder, the Collateral or any matter arising from or related to
the foregoing.

3. Subordination. Except as otherwise provided in the Loan Agreement, payment of
all amounts now or hereafter owed to any Guarantor by Borrower or any Obligor is
hereby subordinated in right of payment to the indefeasible payment in full to
Agent, for itself and the benefit of the Lenders and the other Secured Parties,
of the Guaranteed Obligations and all such amounts and any security and
guaranties therefor are hereby assigned to Agent, for itself and the ratable
benefit of the Lenders and the other Secured Parties, as security for the
Guaranteed Obligations.

4. Acceleration. Notwithstanding anything to the contrary contained herein or
any of the terms of any of the other Financing Agreements, the liability of
Guarantors for the entirety of the Guaranteed Obligations shall mature and
become immediately due and payable upon the acceleration of the Obligations.

5. Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of each Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guarantee, and agrees that neither Agent, the
Issuing Bank nor any Lender shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.

6. Termination. This Guarantee is continuing, unlimited, absolute and
unconditional. All Guaranteed Obligations shall be conclusively presumed to have
been created in reliance on this Guarantee. This Guarantee may not be terminated
and shall continue so long as either (a) the Loan Agreement shall be in effect
(whether during its original term or any renewal, substitution or extension
thereof) or (b) any Guaranteed Obligations shall be outstanding.

7. Reinstatement. If any payment of any Guaranteed Obligations is invalidated,
declared to be fraudulent or preferential, set aside, rescinded, or if after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
any of the Guaranteed Obligations, Agent or any Secured Party is required to
surrender, return or otherwise restore such payment or proceeds to any Person
for any reason, then the Guaranteed Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Guarantee shall
continue in full force and effect as if such payment or proceeds had not been
received by Agent or such Secured Party. Each Guarantor shall be liable to pay
to Agent and the Secured Parties, and shall indemnify and hold Agent and the
Secured Parties harmless for the amount of any payments or proceeds rescinded,
invalidated, surrendered or returned. This Section 7 shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Secured
Party in reliance upon such payment or proceeds. This Section 7 shall survive
the termination of this Guarantee.

 

5



--------------------------------------------------------------------------------

8. Contribution. In the event any Guarantor (a “Paying Guarantor”) shall make
any payment or payments under this Guarantee or shall suffer any loss as a
result of any realization upon any Collateral granted by it to secure its
obligations under this Guarantee, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Guarantor. For purposes of this Section 8,
each Non-Paying Guarantor’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from
Borrower after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from Borrower after
the date hereof (whether by loan, capital infusion or by other means). Nothing
in this provision shall affect any Guarantor’s several liability for the entire
amount of the Guaranteed Obligations (up to such Guarantor’s Maximum Liability).
Each Guarantor covenants and agrees that its right to receive any contribution
under this Guarantee from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to the payment in full in cash of the Guaranteed
Obligations. This provision is for the benefit of Agent, the Issuing Bank, the
Lenders and the Guarantors and may be enforced by any one, or more, or all of
them in accordance with the terms hereof.

9. Amendments and Waivers. Neither this Guarantee nor any provision hereof shall
be amended, modified, waived or discharged orally or by course of conduct, but
only by a written agreement signed by an authorized officer of Agent and
otherwise in accordance with the terms of the Loan Agreement, and as to any
amendments, as also signed by an authorized officer of each Guarantor. Agent
shall not by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its or any Secured Party’s rights, powers and/or
remedies unless such waiver shall be in writing and signed by an authorized
officer of Agent. Any such waiver-shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent of any right, power and/or
remedy on any one occasion shall not be construed as a bar to or waiver of any
such right, power and/or remedy which Agent or any Secured Party would otherwise
have on any future occasion, whether similar in kind or otherwise.

 

6



--------------------------------------------------------------------------------

10. Corporate Existence, Power and Authority. Each Guarantor is a corporation
duly organized and in good standing under the laws of its jurisdiction of
organization and is duly qualified as a foreign corporation and in good standing
in all states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect. The execution, delivery and performance of this
Guarantee (a) are all within each Guarantor’s corporate powers, (b) have been
duly authorized, (c) are not in contravention of law or the terms of any
Guarantor’s certificate of incorporation, by laws, or other organizational
documentation, or any indenture, agreement or undertaking to which such
Guarantor is a party or by which such Guarantor or its property are bound and
(d) will not result in the creation or imposition of, or require or give rise to
any obligation to grant, any lien, security interest, charge or other
encumbrance upon any property of any Guarantor, except, with respect to (c) and
(d) above, where such contravention or result would not have a Material Adverse
Effect. This Guarantee constitutes the legal, valid and binding obligation of
each Guarantor enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or similar
laws limiting creditors’ rights generally or by general equitable principles.
Any one Guarantor signing this Guarantee shall be bound hereby whether or not
any other Guarantor or any other person signs this Guarantee at any time.

11. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York but excluding any principles of conflicts of law or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of New York.

(b) Guarantors, Agent and Lenders irrevocably consent and submit to the
non-exclusive jurisdiction of the State of New York and the State and Federal
courts located in the Borough of Manhattan, County of New York, State of New
York and the United States District Court for the Southern District of New York
whichever Agent may elect, and waive any objection based on venue or forum non
conveniens with respect to any action instituted therein arising under this
Guarantee or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Guarantee or the transactions related
hereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Agent and Lenders shall have the right to bring any action or proceeding against
any Guarantor or its property in the courts of any other jurisdiction which
Agent deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against such Guarantor or its property).

(c) Each Guarantor hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth in the Loan
Agreement and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Agent’s
option, by service upon such Guarantor in any other manner provided under the
rules of any such courts. Within thirty (30) days after such service, such
Guarantor shall appear in answer to such process, failing which such Guarantor
shall be deemed in default and judgment may be entered by Agent against such
Guarantor for the amount of the claim and other relief requested.

 

7



--------------------------------------------------------------------------------

(d) GUARANTORS, AGENT AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTEE OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS GUARANTEE OR THE TRANSACTIONS RELATED HERETO
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY GUARANTOR, AGENT OR ANY LENDER MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS GUARANTEE WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

(e) Agent and Secured Parties shall not have any liability to any Guarantor
(whether in tort, contract, equity or otherwise) for losses suffered by such
Guarantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Guarantee, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent or such
Secured Party that the losses were the result of acts or omissions constituting
gross negligence or willful misconduct. In any such litigation, Agent and
Secured Parties shall be entitled to the benefit of the rebuttable presumption
that it acted in good faith and with the exercise of ordinary care in the
performance by it of the terms of this Agreement. Each Guarantor: (i) certifies
that neither Agent, any Secured Party nor any representative, agent or attorney
acting for or on behalf of Agent or any Secured Party has represented, expressly
or otherwise, that Agent and Secured Parties would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Guarantee
and (ii) acknowledges that in entering into this Guarantee, Agent and Secured
Parties are relying upon, among other things, the waivers and certifications set
forth in this Section and elsewhere herein.

12. Notices. All notices, requests and demands hereunder shall be given to the
addresses designated in and in the manner prescribed by the Loan Agreement.

13. Partial Invalidity. If any provision of this Guarantee is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
Guarantee as a whole, but this Guarantee shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

14. Entire Agreement. This Guarantee represents the entire agreement and
understanding of the parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

8



--------------------------------------------------------------------------------

15. Successors and Assigns. This Guarantee shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of Agent, each
Lender and the other Secured Parties and their respective successors, endorsees,
transferees and assigns. The liquidation, dissolution or termination of any
Guarantor shall not terminate this Guarantee as to such entity or as to such
Guarantor.

16. Counterparts. This Guarantee may be executed by the parties hereto in
several counterparts, each of which shall be deemed an original and all of which
shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Guarantee by facsimile or any
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Guarantee. Any party delivering an
executed counterpart of this Guarantee by facsimile or any other electronic
method of transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability or binding
effect of this Guarantee.

17. Interpretive Provisions.

(a) Capitalized terms used herein which are defined in the Loan Agreement shall
have the meanings given therein unless otherwise defined in this Guarantee.

(b) Capitalized terms used herein which are defined in Article 1 or Article 9 of
the Uniform Commercial Code as in effect in the State of New York on the date
hereof shall have the meanings given therein unless otherwise defined in this
Guarantee.

(c) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(d) All references to Borrower, any Guarantor, any other Obligor, Agent, any
Lender or any other Secured Party pursuant to the definitions set forth in the
recitals hereto, or to any other person herein, shall include their respective
successors and assigns (including, without limitation, any receiver, trustee or
custodian for such person or any of its assets or such person in its capacity as
debtor or debtor-in-possession under the United States Bankruptcy Code).

(e) The words “hereof”, “herein”, “hereunder”, “this Guarantee” and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not any particular provision of this Guarantee and as this Guarantee
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(f) The word “including” when used in this Guarantee shall mean “including,
without limitation”.

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned. A
Guarantor shall have the burden of proving any lack of good faith on the part of
Agent or any Lender alleged by such Guarantor at any time.

 

9



--------------------------------------------------------------------------------

(h) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 8 hereof or the Loan
Agreement or is cured in a manner reasonably satisfactory to Agent, if such
Event of Default is capable of being cured as determined by Agent.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, recodifying, supplementing or interpreting
the statute or regulation.

(k) The captions and headings of this Guarantee are for convenience of reference
only and shall not affect the interpretation of this Guarantee.

(l) This Guarantee is the result of negotiations among and has been reviewed by
counsel to Agent, counsel to each Lender and counsel to each Guarantor, and is
the product of all parties. Accordingly, this Guarantee shall not be construed
against Agent or any Lender merely because of their involvement in its
preparation.

18. Agreement to be Bound by Loan Agreement. Each Guarantor hereby agrees to be
bound by and to comply with the terms of each provision of the Loan Agreement
that references or purports to bind a “Guarantor” (as defined in the Loan
Agreement).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guarantee as
of the day and year first above written.

 

VITAMIN SHOPPE INDUSTRIES INC.

By:

   

Name: Anthony Truesdale

Title: CEO

VS DIRECT INC.

By:

   

Name: Anthony Truesdale

Title: CEO

VITAMIN SHOPPE, INC.

By:

   

Name: Anthony Truesdale

Title: CEO

VITAMIN SHOPPE MARINER, INC.

By:

   

Name: Anthony Truesdale

Title: CEO

 

[SIGNATURE PAGE TO VITAMIN SHOPPE MARINER, INC. GUARANTEE]